Title: To George Washington from James Duane, 2 January 1781
From: Duane, James
To: Washington, George


                        
                            My dear General
                            Philad. 2d January 1781.
                        
                        I receivd with infinite pleasure your very friendly favour by Lt Col. Smith. I shall have occasion to give
                            you some Information on passages of it which you ought to know but I have already trespassed on my Health to assist our
                            new Minister. I have just got rid of a Violent Inflamation in my Throat and find myself at an extinguished fire an hour
                            after midnight. The provision you wished is made for Col. Smith and I am happy on his Account. I wish I knew what to do
                            for Col. Willet. An officer of his Gallantry and Zeal for the Service ought not to be mortified with a Retirement.
                        Young Pierce wants the office of paymaster General. I know his merit but will the Appointment be agreeable to
                            your Excellency. to speak plainly is he supposd to possess a dignity of Character suitable to the Office? Sir Henry
                            Clintons movements & Retardments Embarkations and Debarkations keep our Southern friends here in a constant
                            fever—If General Greene had with him a small regular force & coud operate before a Junction between the
                            Reinforcement & Cornwallis advanced body, this insolent little Tyrant woud repent his Rashness. Tho’ he is
                            rejoicing at his safe Arrival at Charles Town I will never venture so far from home again, his whole force which I verily
                                believe does not at his three posts exceed 2000 men including the shattered Corpse of Tarleton,
                            must have been broken to pieces. Leslie I fear will come up in Time to reanimate them. Adieu my dear Children And believe
                            me with the Warmest affection Esteem & Attachment Your most obedient & most faithful Friend &
                            Servant
                        
                            Jas Duane
                        
                    